Order entered February 5, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-00046-CR
                             No. 05-21-00084-CR

                 HAXAN WALDELL PALMER, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F18-58281-T & F18-58280-T

                                   ORDER

      We DIRECT the Clerk to copy the February 28, 2020 supplemental

reporter’s record from cause number 05-20-00026-CR into these appeals.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE